Citation Nr: 0913754	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  01-01 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for PTSD, 
prior to July 8, 2003, and in excess of 70 percent disabling 
for the period beginning July 8, 2003.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of multiple fragment wounds, midline, upper lumbar 
spine, Muscle Group XX, with retained foreign body.

3.  Entitlement to a separate 60 percent rating for residuals 
of multiple fragment wounds, midline, upper lumbar spine, 
with associated reflex sympathetic dystrophy, lumbosacral 
facet joint osteoarthritis, and herniated disc at L5-S1, with 
radiculopathy to the lower extremities.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of multiple fragment wounds, posterior right 
(major) arm, above elbow, Muscle Group VI.

5.  Entitlement to a separate 30 percent rating for residuals 
of multiple fragment wounds, posterior right (major) arm, 
with associated reflex sympathetic dystrophy and right elbow 
osteoarthritis.
6.  Entitlement to a rating in excess of 10 percent for 
residuals of multiple fragment wounds, dorsal right wrist, 
Muscle Group VIII, with right wrist sprain.

7.  Entitlement to a separate 10 percent rating for a scar to 
the right wrist, residuals of a shell fragment wound.

8.  Entitlement to a rating in excess of 10 percent for 
residuals of fragment wound to the right thumb, Muscle Group 
IX.

9.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity.

10.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity.

11.  Entitlement to an increased rating for residuals of 
multiple fragment wounds, left gluteal region, Muscle Group 
XVII.

12.  Entitlement to a compensable rating for residuals of 
multiple fragment wounds, lateral hemithorax area, Muscle 
Group XXI.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an August 2005 rating decision the RO granted an increased 
70 percent rating for PTSD, effective July 8, 2003, and 
granted entitlement to service connection for right elbow 
osteoarthritis, lumbosacral facet joint osteoarthritis and 
herniated disc at L5-S1, and right wrist sprain.  It was 
noted that these additional service connection determinations 
were established effective July 13, 1998, and that they were 
included with the existing service-connected disability 
evaluations for injuries to Muscle Groups VI, VIII, and XX.

Throughout the years, as the Veteran's disabilities have 
increased in severity, and additional disabilities have been 
identified, VA has rated those disorders, resulting in a 
confusing assortment of ratings.  In this decision, the Board 
has attempted to rectify the piecemeal approach taken in the 
past, and replace it with a rating that may make more sense 
to the Veteran; and, more importantly, better addresses his 
disabilities.  In some cases, as in the ratings for 
radiculopathy of both lower extremities under Diagnostic Code 
8520, the ratings have been altered to better reflect the 
degree of impairment.  In doing so, the Board, awarded 
service connection for intervertebral disc syndrome of the 
lumbar spine and awarded a 60 percent rating, noting that the 
radiculopathy of the lower extremities would be better 
characterized as stemming from the lumbar spine impairment.  
In another instance, a separate rating was awarded for reflex 
sympathetic dystrophy of the right upper extremity, and a 
separate rating was awarded for the shell fragment wound scar 
of the right wrist.  These actions required the Board to 
expand the number of issues on appeal, as shown on the title 
page of this decision. 

The case was previously remanded for additional development 
in July 2004, March 2006, and April 2008.  Although the 
Veteran failed to respond to a May 2008 request for 
additional information clarifying whether his service-
connected shell fragment wound to Muscle Group XXI involved 
the left or right lateral chest, the Board finds the evidence 
clearly shows he has only one injury to Muscle Group XXI and 
that the issue on appeal for an increased rating may be 
adequately resolved without further clarification.  The issue 
as to error in the original rating decision, however, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran's service-connected PTSD prior to July 8, 
2003, was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The Veteran's service-connected PTSD after July 8, 2003, 
was manifested by no more than an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
obsessional rituals and difficulty in adapting to stressful 
circumstances.

4.  The Veteran's service-connected residuals of multiple 
fragment wounds, midline, upper lumbar spine, Muscle Group 
XX, with retained foreign body, since the date of his claim 
have been manifested by no more than a moderately severe 
muscle injury.

5.  The Veteran's service-connected residuals of multiple 
fragment wounds, midline, upper lumbar spine, with reflex 
sympathetic dystrophy and lumbosacral facet joint 
osteoarthritis and herniated disc at L5-S1 with radiculopathy 
of both lower extremities, since the date of his claim have 
been manifested by pronounced intervertebral disc syndrome 
with neurologic symptoms and little intermittent relief.

6.  Right lower extremity radiculopathy is a symptom of 
intervertebral disc syndrome, and a separate compensable 
rating violates regulations prohibiting double compensation 
for the same disability.
7.  Left lower extremity radiculopathy is a symptom of 
intervertebral disc syndrome, and a separate compensable 
rating violates regulations prohibiting double compensation 
for the same disability.

8.  The Veteran's service-connected residuals of multiple 
fragment wounds, posterior right (major) arm, above elbow, 
Muscle Group VI, since the date of his claim have been 
manifested by no more than moderately severe muscle injury

9.  The Veteran's service-connected residuals of multiple 
fragment wounds, posterior right (major) arm, above elbow, 
with associated reflex sympathetic dystrophy and right elbow 
osteoarthritis, are manifested by no more than moderate 
incomplete paralysis of the right radial nerve.  

10.  The Veteran's service-connected residuals of multiple 
fragment wounds, dorsal right wrist, Muscle Group VIII, with 
right wrist sprain, are manifested by no more than a moderate 
muscle injury.

11.  Scar residuals of multiple fragment wounds, dorsal right 
wrist, Muscle Group VIII, right wrist are shown to be 
painful.

12.  The Veteran's service-connected residuals of a fragment 
wound to the right thumb, Muscle Group IX, are manifested by 
no more than limitation of thumb motion with a gap of one to 
two inches between the thumb pad and the fingers.

13.  The Veteran's service-connected multiple fragment 
wounds, left gluteal region, Muscle Group XVII, are 
manifested by a moderate muscle injury.

14.  The Veteran's service-connected residuals of multiple 
fragment wounds, lateral hemithorax area, Muscle Group XXI, 
are manifested by no more than a slight muscle injury.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD, prior to July 8, 2003, and in excess of 70 percent 
disabling after July 8, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 40 percent for the 
residuals of multiple fragment wounds, midline, upper lumbar 
spine, Muscle Group XX, with retained foreign body, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.73, Diagnostic Code 5320 (2008).

3.  The criteria for a separate 60 percent rating effective 
from the date of claim for residuals of multiple fragment 
wounds, midline, upper lumbar spine, with associated reflex 
sympathetic dystrophy, lumbosacral facet joint 
osteoarthritis, and herniated disc at L5-S1, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

4.  A separate rating for left lower extremity radiculopathy 
in this case would violate the prohibition against the 
pyramiding of disability ratings.  38 C.F.R. § 4.14 (2008).

5.  A separate rating for right lower extremity radiculopathy 
in this case would violate the prohibition against the 
pyramiding of disability ratings.  38 C.F.R. § 4.14 (2008).

6.  The criteria for a rating in excess of 30 percent rating 
for the residuals of multiple fragment wounds, posterior 
right (major) arm, above elbow, Muscle Group VI, with 
osteoarthritis have been not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.73, Diagnostic Code 
5306 (2008).

7.  The criteria for a 30 percent rating, but no higher, 
effective from the date of claim, for the residuals of 
multiple fragment wounds, posterior right (major) arm, with 
associated reflex sympathetic dystrophy, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.73, Diagnostic Code 8514 (2008).

8.  The criteria for a rating in excess of 10 percent for 
residuals of multiple fragment wounds, dorsal right wrist, 
Muscle Group VIII, with right wrist sprain, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.73, Diagnostic Code 5308 (2008).

9.  The criteria for a separate 10 percent rating for a 
painful superficial scar to the right wrist have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective before and after 
October 23, 2008).

10.  The criteria for a rating in excess of 10 percent for 
residuals of fragment wound to the right thumb, Muscle Group 
IX, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.73, Diagnostic Code 5309 (2008).

11.  The criteria for a 20 percent rating for residuals of 
multiple fragment wounds, left gluteal region, Muscle Group 
XVII, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2008).

12.  The criteria for a compensable rating for residuals of 
multiple fragment wounds, lateral hemithorax area, Muscle 
Group XXI, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.73, Diagnostic Code 
5321 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in November 2002, April 2006, and May 
2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where VA can show that a VCAA 
notice error did not affect the essential fairness of the 
adjudication such errors would not require reversal.  To 
demonstrate this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 45.
In correspondence dated in May 2008 the Veteran was notified 
of the criteria necessary for entitlement to a higher 
disability rating for his claims.  Although that 
correspondence provided erroneous information for the issue 
involving diagnostic code 5321, the Board finds the Veteran 
was previously provided accurate and specific information as 
to this matter in an October 2007 supplemental statement of 
the case and that he had actual knowledge of the evidence 
necessary for an increased rating.  The notice defect in this 
case did not affect the essential fairness of the 
adjudication.  The VCAA notice letters and prior information 
provided specifically informed the Veteran that he should 
submit evidence showing his service-connected disabilities 
had increased in severity or gotten worse and suggested 
documents and records that would tend to demonstrate this 
worsening.  The Veteran was also provided accurate and 
specific information regarding the relevant rating criteria 
as to the issues on appeal.  Therefore, adequate VCAA notice 
is considered to have been provided.

The Board also finds that all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Although in an August 2006 VA Form 21-4142 the 
Veteran, in essence, reported he had been treated at St. 
Joseph's Hospital, in Elmira, New York, he did not respond to 
VA correspondence in May 2008 requesting that he provide 
current authorization for VA to assist him in obtaining 
copies of these records.  The Board also notes that he did 
not respond to the May 2008 request for clarification as to 
whether his injuries to Muscle Group XXI involved the left or 
the right lateral hemithorax.  Therefore, the Board finds 
that further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. §4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

PTSD
Factual Background

Service treatment records show the Veteran sustained multiple 
fragment wounds during service in the Republic of Vietnam.  
Records are negative for complaint, treatment, or diagnosis 
for a psychiatric disorder.  A February 1969 separation 
examination revealed a normal clinical psychiatric 
evaluation.  

On VA examination in October 1990 the Veteran reported that 
he had experienced flashbacks of traumatic events from 
Vietnam, that he had difficulty sleeping and difficulty 
concentrating, that he experienced unreasonable anger at 
times, and that he was hypervigilant at night.  The examiner 
noted he was well dressed, but anxious.  He admitted feelings 
of guilt and depression, but denied any suicidal ideas.  His 
cognitive functions were good and he was oriented, but he had 
a memory block about his Vietnam stressors.  He reported he 
was a loner, that he did not trust others, and that he felt 
better when he avoided other people.  The examiner noted his 
affect was restricted.  It was noted that he was competent 
and employed full time as a news director at a television 
station.  His depression was controlled by medication.  The 
diagnoses included mild PTSD.  A global assessment of 
functioning score (GAF) of 51 was provided.  

Service connection for PTSD was established in a February 
1991 rating decision.  The RO assigned a 10 percent rating 
effective from June 29, 1990.  
A July 1991 examination report noted the Veteran reported he 
was becoming increasingly uneasy and that he found it 
difficult to control his anger.  He stated he was aware of 
hearing war voices, but that he was aware that these were not 
the sort of voices other people would hear.  The examiner 
noted there was no evidence of delusions and that his memory 
for recent and remotes events was intact.  He was oriented in 
all spheres.  His judgment was not impaired and his insight 
was good.  The diagnosis was PTSD of moderate severity.

A September 1991 rating decision granted an increased rating 
of 30 percent for PTSD.  An effective date from June 29, 
1990, was assigned.
 
In private medical correspondence dated in January 1993, 
A.K.C., M.D., a psychiatrist,  stated that in the past six 
months the Veteran had experienced a traumatic change in his 
career when he lost his job as the news director at a 
television station.  His job loss was noted to have triggered 
and compounded his symptoms and the Veteran had become easily 
suspicious, anxious, guarded, and vigilant.  He felt that he 
was being short-changed by others and he felt distrustful.  
He had experienced insomnia, depressed mood, irritability, 
and unnecessary outbursts of emotion.  He had begun to re-
experience memories of Vietnam and had experienced negative 
feelings toward Vietnamese people in his life. 

On VA psychiatric examination in March 1993, the Veteran 
reported that he had a great deal of difficulty functioning 
and related that he felt paranoid and did not like people in 
general.  He indicated that he avoided shopping malls and was 
constantly checking people for weapons.  He reported having 
poor concentration and constant thoughts of Vietnam.  He 
described intrusive thoughts regarding the explosion in which 
he was injured.  He noted that he had married for the fourth 
time and had recently lost his job.  He indicated that he had 
a hatred for the people at his former employment, but noted 
that his psychiatrist was helping him work through those 
feelings.  Mental status examination revealed that he was at 
first calm and quiet, but subsequently became quite verbal.  
It was noted he was erudite and expressed himself well.  As 
the interview continued, he became more disjointed, 
increasingly agitated, and quite angry.  He talked about 
hurting others and getting revenge upon the workers at his 
previous employment.  There was no evidence of a major 
thought disorder and his judgment appeared fair.  A diagnosis 
of chronic delayed PTSD was provided with a current GAF score 
of 50.

A March 1996 Board decision granted an increased 50 percent 
rating for PTSD.  A May 1996 rating decision assigned an 
effective date from January 19, 1993.

On July 13, 1998, VA received the Veteran's claim for an 
increased rating.  In support of his claim, he submitted a 
July 1998 statement from Dr. A.K.C. noting that his symptoms 
and signs of PTSD had been fluctuating over time, requiring 
active outpatient psychiatric treatment and counseling.  

In an October 1998 report, Dr. A.K.C. stated the Veteran had 
been employed for the past five years as a VA representative 
for the New York Department of Labor.  It was noted he 
preferred to keep to himself, that he was easily annoyed and 
aroused, and that he was distrustful, suspicious, vigilant, 
and irritable.  He had experienced a number of episodes of 
depression and often had flashbacks of experiences pertaining 
to combat in Vietnam.  

On mental status examination, the Veteran was constantly 
guarded, nervous, and restless.  He exhibited a pessimistic 
attitude, but there were no signs suggestive of any 
delusional ideas or thought disorder and no visual or 
auditory hallucinations.  His social contact was constricted 
with very few friends and his affect was somewhat 
constricted.  His mood was low, but his depression was 
alleviated to some extent by medication.  He reported he 
stayed away from other people to avoid conflict and denied 
suicidal or homicidal ideation.  Cognitive function 
examination revealed his sensorium was alert.  His 
consciousness was clear.  Orientation was fair with an 
ability to maintain a reasonably good attention span up to 30 
minutes.  Under pressure, he had a hard time focusing and 
concentrating.  He was easily frustrated, upset, and 
excitable, but otherwise his recollection for past and recent 
events appeared to be intact.  He had reasonably good 
intellectual capacity and his ability to abstract and 
generalize was fair.  He had some insight regarding his 
problem and his judgment was fair.  The diagnoses included 
chronic PTSD.  A current GAF score of 65 was provided.

In a March 2002 statement, Dr. A.K.C. noted the Veteran's 
service-connected disability had affected his ability to 
socialize and had lowered his tolerance to stress and 
pressure.  His industrial capacity was considered to be at 
jeopardy.  In November 2002, the psychiatrist stated that it 
was his opinion that the Veteran's PTSD had exacerbated his 
hypertension and lowered his pain threshold pertaining to his 
reflex sympathetic dystrophy.  He was increasingly in pain 
and withdrawn and his mental anguish continued to escalate 
and torment him.  It was noted it had severely impaired his 
industrial capacity.

A July 8, 2003 State Disability Benefits examination report 
noted the Veteran had a depressive mood, insomnia, acute and 
chronic suicidal ideation, a lack of self-confidence and 
self-esteem, and feelings that he had no reason to live.  He 
had difficulty concentrating and seemed to derive no pleasure 
from any of his activities.  He had symptoms of acute PTSD 
characterized by nightmares, flashbacks, recurrence of 
traumatic events, and hypervigilance.  The examiner stated 
the Veteran presented as a depressed, embittered man with no 
evidence of psychotic thinking.  His cognitive functions were 
essentially intact.  The diagnoses included mood disorder due 
to reflex sympathetic dystrophy and PTSD.  It was further 
noted that his PTSD and depression were of such severity as 
to render him incapable of doing his job.  

On August 25, 2003, the Veteran submitted a claim for 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  He noted he had last 
worked on August 15, 2003.  In a September 2003 rating 
decision the RO granted entitlement to TDIU and assigned an 
effective date from August 16, 2003.

In correspondence dated in October 2003, the Veteran asserted 
his PTSD was more severe than indicated by the assigned 50 
percent rating.  He also asserted that his reflex sympathetic 
dystrophy should be considered a separate disability because 
of associated depression and mood disorders due to pain.

In correspondence dated in June 2005, Dr. A.K.C. noted the 
Veteran experienced frequent flashbacks with nightmares, bad 
dreams, and intolerance for frustration or anxiety.  He was 
susceptible to bouts of depression and that due to 
intractable pain, his spirits were damped, his range of 
motion limited, his life style compromised, and he was 
practically housebound.  He was considered to be totally 
disabled.  

VA examination in February 2005 revealed that the Veteran was 
adequately groomed and that he looked as though he were 
uncomfortable due to pain at various times during the 
interview.  He was alert and oriented to person, place, and 
time.  There was no obvious psychomotor retardation or 
agitation.  Speech was spontaneous and nonpressured.  His 
affect was serious.  He had some anxiety in general and some 
worry and concern about his physical problems.  It was noted 
that he was taking a new antidepressant prescribed by his 
private physician.  The examiner noted there were no 
delusional features, but that the Veteran seemed to have some 
auditory and visual hallucinations at times.  Sleep had been 
a chronic problem for him.  His thought processes were 
coherent and he appeared to be of average intellectual 
endowment.  His insight and judgment were fair.  He was under 
more stress since he stopped working and he continued to be 
haunted by an idea that he might have become a professional 
basketball player if he had not been drafted for military 
service.  The diagnoses included severe PTSD.  A current GAF 
score of 40 was provided.  It was noted that he had an 
occupational and social impairment due to symptoms including 
obsessional rituals manifested by having had to constantly 
walk around his work place in an effort to feel more secure.  
He also had increasing anxiety and depression and had 
difficulty adapting to stressful circumstances.  

In an August 2005 rating decision, the RO granted an 
increased 70 percent rating for PTSD.  An effective date was 
assigned from July 8, 2003.

Pertinent Laws and Regulations

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2008)

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
deviant at home, and is failing at school).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).
Analysis

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD prior to July 8, 2003, was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although an October 1998 private medical 
report noted the Veteran was easily annoyed and aroused and 
was distrustful, suspicious, vigilant, and irritable, there 
was no evidence of symptoms such as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  The physician also 
provided a GAF score of 65 which is indicative of mild 
symptoms with only some difficulty in social and occupational 
functioning.  Therefore, the Board finds a rating in excess 
of 50 percent is not warranted prior to July 8, 2003.

The Board also finds that the Veteran's PTSD after July 8, 
2003, was manifested by no more than an occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to obsessional rituals and difficulty adapting to 
stressful circumstances.  The February 2005 VA examination 
findings are shown to have been based upon a thorough review 
of the record and evaluation of the veteran and are 
persuasive of a less than total degree of occupational and 
social impairment due to PTSD.  Although a June 2005 private 
medical report noted the Veteran was considered to be totally 
disabled, the opinion appears to have included to some extent 
a degree of impairment as a result of physical pain which is 
more appropriately addressed in the ratings for other 
service-connected disabilities.  There is no evidence of a 
total occupational and social impairment due to PTSD symptoms 
such as a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, the Board finds that entitlement to a 
rating in excess of 70 percent after July 8, 2003, for PTSD 
is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of impairment are well documented and the 
Veteran's employment difficulties are more appropriately 
addressed as a TDIU claim which has been granted in this 
case.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Muscle Injury Claims
Pertinent Laws and Regulations

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2008).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2008).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight muscle injury is a simple wound to the muscle 
without debridement or infection.  Records of the injury are 
demonstrated by a superficial wound with brief treatment and 
return to duty, healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  The 
objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy, or impaired tonus and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d).
A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Factual Background

The Veteran's January 1967 pre-induction Report of Medical 
History noted that the veteran was right-handed.  Service 
treatment records dated in April 1968 show the Veteran 
sustained fragment wounds to the chest, abdomen, and right 
wrist.  An X-ray of the chest was negative.  X-rays of the 
right wrist and hand revealed a comminuted fracture to the 
proximal phalanx of the thumb.  In his February 1969 
separation report of medical history, the Veteran noted an 
injury to the right thumb in Vietnam.  The February 1969 
separation physical examination revealed a history of a wound 
to the right thumb with decreased grip and loss of sensation.

A February 1970 service department report noted a search for 
additional service treatment was unsuccessful.  It was noted, 
however, that records showed the Veteran sustained fragment 
wounds to the back and left buttock as a result of hostile 
action in April 1968.

On VA examination in April 1971, the Veteran reported that 
during service he was hit by shrapnel in the back, buttock, 
chest, right arm, right wrist, and right thumb. An 
examination revealed a non-tender, healed 13/4-inch scar over 
the middle of the upper lumbar region.  The scar was 
flexible, not inflamed, and exhibited no sinus drainage or 
impairment of the underlying structure.  There was a healed, 
non-tender two-inch scar over the upper quadrant of the left 
gluteal region which was flexible, not inflamed, and 
exhibited no sinus drainage or impairment of the underlying 
structure.  There was a 11/4-inch scar that was one-inch in 
width in the middle area, lateral "left" hemithorax that 
was well-healed with moderate atrophy.  It was flexible, not 
inflamed, and it exhibited no sinus drainage or impairment of 
the intercostal muscles.  There was a well-healed, non-tender 
one-inch scar over the posterior aspect of the distal third 
of the right arm just above the elbow, which was flexible, 
not inflamed, and exhibited no sinus drainage or muscular 
impairment.  There was a three-inch curvilinear well-healed, 
non- tender scar extending from the dorsal surface to the 
anterolateral aspect of the distal third of the right wrist.  
The examiner noted there was slight hypertrophy through its 
entire length, but that it was flexible and exhibited no 
sinus drainage or muscular impairment.  

There was also a 11/4-inch scar over the volar surface of the 
right thumb extending from the base of the metacarpal-
phalangeal joint distally to midway between the joint and the 
middle portion of the middle phalanx.  The right thumb scar 
had keloid and hypertrophy through its entire thickness, was 
moderately flexible, and affected the flexor pollicus longus 
or muscle group VII.  The distal phalangeal joint of the 
right thumb was held in full extension with complete 
abolishment of the flexion motion.  It was noted that, 
concomitantly, the metacarpal-phalangeal joint of the right 
thumb was slightly diminished.  The Veteran was able to 
approximate the thumb to the tip of all the other fingers of 
the right hand and with the tip of each finger could 
approximate the transverse fold of the palm.  There was a 
moderate loss of sensation in the distal phalanx of the right 
thumb.  The grasp of the right hand was slightly diminished 
due to the lack of participation of the thumb.  The gripping 
power in the right hand was generally well-preserved.
 
X-rays revealed a normal chest and normal vertebral heights 
and the intervertebral disc spaces in the lumbar spine. There 
were two pieces of shrapnel present with one piece posterior 
to the left of L3 and the other piece in the lower left 
buttock.  X-rays of the right thumb revealed an old, healed 
fracture involving the proximal phalanx.  The remainder of 
the bony structures were normal.  There was slight narrowing 
of the first metacarpophalangeal joint space.  

In a May 1971 rating decision, service connection was granted 
for multiple fragment wounds, mid-line, upper lumbar spine, 
muscle group XX, rated as 10 percent disabling; multiple 
fragment wounds, posterior right arm above the elbow, major, 
muscle group VI, rated as non-compensable; multiple fragment 
wounds of the dorsal right wrist, muscle group VIII, rated as 
non-compensable; residuals of a gunshot wound of the right 
thumb, major, rated as 10 percent disabling; fragment wounds 
of the left gluteal region, muscle group XVII, rated as 10 
percent disabling; and multiple fragment wounds of the left 
lateral hemithorax area, muscle group XXI, rated as non-
compensable.
 
VA examination in October 1974 revealed right thumb scars on 
the palmar surface over the first metacarpal phalangeal joint 
measuring 21/2-centimeters (cm).  The scars were not attached 
nor depressed nor was there loss of tissue.  The thenar 
muscles appeared normal, but the Veteran indicated he could 
not make a fist.  Gripping power was decreased.  An 
examination of the right wrist revealed normal dorsiflexion 
and palmar flexion.  There was normal radial and ulnar 
deviation and normal pronation and supination.  There was a 
scar on the mid axillary line of the "right" chest at about 
the sixth intercostal space and measuring four-cm by two-cm.  
The scar was flat, not attached, and there was no discomfort.  
An examination of the back revealed a three-cm scar over the 
lower lumbar spine from L3 to L5 which was also flat, not 
attached, and not fixed.  There was no tissue loss.  No 
functional impairment was noted.  There was a J-shaped 
incision on the right forearm from the dorsum curving over 
the radial aspect which was not fixed nor depressed.  There 
was no tissue loss nor apparent dysfunction.  On the dorsum 
of the arm two-cm above the olecranon, was a three-cm by one-
cm flat scar which was not fixed.  There was no adherence to 
muscle structures or bone and apparently no discomfort.  

An examination of the left buttock, transversely in the upper 
inner quadrant, was a three-cm long by one-cm wide scar which 
was flat.  It was not adherent, depressed, nor tender and it 
exhibited no dysfunction.  The examiner stated that the 
Veteran seemed to be exaggerating his symptoms.  X-rays were 
normal with metallic densities noted in the dorsum of the 
base of the right index finger, in the soft tissues adjacent 
to the left iliac crest, and in the soft tissues adjacent to 
L3.
 
In a December 1974 rating decision an increased 10 percent 
rating was granted for multiple fragment wounds of the dorsal 
right wrist, muscle group VIII, and a 10 percent rating was 
granted for multiple fragment wounds to the posterior right 
arm above the elbow, major, muscle group VI.
 
On VA examination in September 1975, the examiner noted there 
was some tissue loss in the fullness of the first segment of 
the right thumb.  The chief loss of motion was indicated to 
be in the interphalangeal joint which was in a neutral 
position, but there was very good motion in the first 
metacarpal.  The Veteran was able to adduct the part 
sufficient to touch the mid and distal little finger though 
not to the base.  It was noted that, otherwise, he had good 
abduction, normal finger motions, and normal wrist motion.  
The right forearm was about one-eighth of an inch larger in 
circumference than the minor arm which was suggestive of a 
minor loss of the development of the dominant arm.  The 
biceps were of comparable measurements and there was no 
limitation of motion in the elbow.  The Veteran reported some 
numbness in the distal portion of the thumb, but no true 
anesthetic was explained.  Trophic status was satisfactory 
including normal appearance of the thumbnail.  There was no 
change to the 23/4-inch cicatrix to the dorsal right forearm.  

The examiner noted posture and gait were normal.  There was a 
3-cm scar in the vicinity of L-4 that was longitudinal, 
mildly widened, flat, and nontender.  It was of good trophic 
status and no atrophy of disuse was appreciated.  Over the 
left buttock, there was a one-cm by three-cm flattened, 
nontender, well-healed scar.  X-rays revealed a normal 
lumbosacral spine with multiple surgical clips in the left 
mid quadrant and soft tissues.  The diagnoses included 
residuals of a gunshot wound to the right thumb and multiple 
fragment wounds to the midline lumbar region, muscle group 
XX, with retained metal fragments.

In an April 1977 decision, the Board granted entitlement to 
an increased 20 percent rating for multiple fragment wounds, 
mid-line, upper lumbar spine, muscle group XX, with retained 
metallic foreign body.  An increased rating for residuals of 
a gunshot wound of the right thumb, major, was denied. 

VA examination in June 1977 revealed two thumb scars.  The 
point of entry scar was a stellate 1/2-inch scar on the medial 
aspect of the thumb just proximal to the interphalangeal 
joint.  The exit scar was on the lateral aspect of the thumb 
near the metacarpophalangeal joint where the flexor pollicis 
longus tendon had been severed.  The Veteran was unable to 
actively flex the interphalangeal joint, but the examiner was 
able to flex it passively.  The Veteran also indicated that 
he had a good deal of loss of sensory perception along the 
sides of his thumb and distal palmar surface.  The examiner 
noted there were no trophic changes and that there was very 
good motion in the first metacarpal bone and the 
metacarpophalangeal joint.  He could approximate the thumb to 
various parts of his fingers and he exhibited normal finger 
mobility.  Examination of the right wrist revealed decreased 
motion in dorsiflexion, plantar flexion to about 30 degrees 
each, and ulnar deviation, and radial deviation to about one-
third of normal.  Supination and pronation were normal.  
There was some sensory loss over the dorsum of the proximal 
index finger and corresponding portion of the dorsum of the 
hand.  There were no trophic changes.  The biceps and the 
forearms had comparable measurements.

Private treatment records from M.S.B., M.D., dated in June 
1987, revealed some tenderness over the left trapezius 
muscle.  Straight leg raising was mildly positive at 90 
degrees on the left side.  There was some tenderness in the 
lower lumbar area.  Neurological examination revealed no 
peripheral nerve, nerve root, or spinal cord type sensory 
involvement.  The diagnoses included aggravation of an old 
Vietnam-related low back injury by a recent accident.  
Subsequent nerve conduction studies of the upper extremities 
revealed right ulnar nerve neuropathy.  

In correspondence dated in November 1987, the Veteran 
reported that he had been involved in a motor vehicle 
accident earlier that year when the automobile he had been 
driving was struck in the rear and that he sustained injuries 
which aggravated his Vietnam-related back injury causing 
severe pain to the lower back region.

VA medical records dated in 1992 noted treatment for chronic 
low back pain and radiculitis.  A November 1992 neurosurgery 
service report noted a diagnosis of mild radiculitis with 
chronic low back pain.  Subsequent neurological evaluations 
indicated possible sympathetic dystrophy of the back and 
right arm due to shell fragment wound injuries.  

VA examinations in March 1993 revealed difficulty gripping, 
especially with the thumb.  It was noted the Veteran was able 
to pick up a pencil, but was clumsy.  There was no muscle 
atrophy of the hand, but there was evidence of some nerve and 
tendon damage to the thumb.  He was able to touch his thumb 
to his index and middle fingers and three quarter-inch away 
from his ring finger and one-inch away from his small finger.  
An examination of the back revealed the Veteran was able to 
heel and toe walk, but had difficulty walking on his toes.  
There was no atrophy of the muscles and the musculature of 
the back appeared normal.  Range of motion studies revealed 
flexion to 55 degrees, backward extension to 16 degrees, left 
lateral flexion to 18 degrees, right lateral flexion to 18 
degrees, left rotation to 25 degrees, and right rotation to 
25 degrees.  He reported his back was painful, that the pain 
radiated down his legs, and that his legs felt numb and were 
worse in cold weather.  The examiner noted there was 
decreased sensation in the toes, but that the ankle and knee 
reflexes were equal.  It was also noted that the Veteran had 
weakness in the muscles of the legs, more so on the left.  
The examiner noted there seemed to be L1-S1 neuritis on the 
left, possibly due to reflex sympathetic dystrophy.  

Examination of the right arm revealed no objective findings 
other than a scar above the right elbow area.  It was noted 
the Veteran complained of muscle pain in the joint when he 
turned to the left.  There was slightly decreased pronation 
of the right elbow as compared to the left elbow.  The 
examiner noted there was no bony injury to the right elbow.  
A scar examination revealed scars of the right elbow, right 
hand, left buttock, lumbar area, and in the area of the 
posterior axillary line due to the shell fragment wounds.  
The scars were not tender, painful, or inflamed.  There was 
no evidence of keloid formation and no functional limitation 
due to the scarring.

An October 1993 electromyography (EMG) study of the left 
quadriceps, adductus longus, gluteus medias, hamstrings, and 
tibialis anterior muscles revealed widespread lumbosacral 
radiculopathies.  It was felt that local nerve damage, 
related to the shrapnel injuries, could not be ruled out.  A 
November 1993 computerized tomography (CT) scan revealed 
narrowing of the spinal canal with the absence of epidural 
fat and hypertrophy of the ligament of flavum with probable 
diagnosis of spinal stenosis.  There was also evidence of 
mild facet arthropathy.  

VA neurological examinations in December 1994 noted the 
Veteran complained of difficulty with lifting, bending, 
squatting, climbing stairs, sitting for extended periods, and 
walking.  He reported that he used a cane for ambulation.  He 
complained of intermittent pain down the left leg, muscle 
cramping in the thigh, legs, and back, and difficulty laying 
on the left side.  He also complained of weakness of the 
right hand with decreased abduction of the right thumb. The 
Veteran walked with the assistance of a cane with a slight 
limp favoring the left leg.  He was unable to walk on his 
toes and had difficulty walking on his heels.  An examination 
of the lumbar spine revealed a two-inch scar with minimal 
loss of tissue to muscle group XX.  The scar was tender to 
palpation with some muscle rigidity, but no evidence of soft 
tissue swelling, redness, inflammation, or deformity.  There 
was also a two-inch scar in the left gluteus region that was 
slightly tender on palpation.  The scar was well-healed with 
no soft tissue swelling, redness, inflammation, or deformity.  
Range of motion studies revealed forward flexion to 30 
degrees, backward extension to 20 degrees, lateral flexion to 
20 degrees, and rotation to 15 degrees.  Straight leg raising 
was negative.  An examination of the upper extremities showed 
difficulty with thumb abduction on the right.  There was some 
puffiness and swelling of the right hand and the right upper 
extremity was cool to the touch.  The diagnoses included 
lumbar spinal stenosis, lumbar radiculopathy, and status post 
shrapnel wounds to the lumbar spine, left buttocks, and 
probable right forearm with residual deficit probably due to 
reflex sympathetic dystrophy involving the left lower 
extremity and less so in the right upper distal extremity.  

A February 1995 VA medical opinion based upon a review of the 
record noted there was no evidence of a mechanical injury to 
the low back due to the shell fragment wounds.  It was noted, 
however, that if spinal stenosis was symptomatic this was a 
later development and not due to the service-connected 
disability.  The physician stated that any increasing 
symptoms and disability related to the low back were also not 
due to the service-connected disability, but that recent 
reports suggested low back nerve injury due to the shrapnel 
wounds and concluded that any disabilities in the region of 
the lumbar spine and left buttock could not be disassociated 
from the service-connected shrapnel wounds.

In a February 1995 rating decision, the RO granted an 
increased 40 percent rating for the residuals of multiple 
fragment wounds to the mid-line upper lumbar spine, Muscle 
Group XX, with retained foreign bodies and reflex sympathetic 
dystrophy, and an increased 30 percent rating for the 
residuals of multiple fragment wounds to the mid-line upper 
lumbar spine, Muscle Group VI, with reflex sympathetic 
dystrophy.  Effective dates were assigned from August 19, 
1992.

An April 1996 EMG report noted mild chronic denervation of 
muscle on the right consistent with a mild polyradiculopathy 
on that side and a mild-to-moderate chronic denervation of 
the left paraspinal muscles consistent with a 
polyradiculopathy on that side.  The examiners noted they 
were unable to determine the extent to which the Veteran's 
numerous shrapnel wounds had contributed to the present 
abnormalities, particularly in view of the large wound in the 
lumbar spinal region.  Treatment records dated in December 
1996 noted a diagnosis of spinal stenosis of the lumbosacral 
spine with osteophytic impingement.  

In July 1998, the Veteran submitted correspondence that was 
accepted as a claim for increased ratings for his service-
connected disabilities.  He asserted that higher ratings were 
warranted due to pain.
On VA peripheral nerve examination in October 1998, the 
Veteran complained of arm and shoulder pain, buttocks pain, 
and bilateral leg pain.  It was noted he was somewhat limited 
due to chronic pain and that he complained of chronic low 
back with limitation of motion and left lower extremity pain, 
coolness of the lower extremity, and dysesthesias.  The 
examiner reported the Veteran was unable to sit for any 
prolonged period and that he shifted his weight from side to 
side during the examination.  There were prominent diffuse 
paraspinal spasms and multiple shrapnel injury sites in the 
buttocks.  Flexion of the spine was limited by 20 to 
30 degrees and extension was limited by 10 degrees.  There 
was diminished knee jerk on the left.  The left lower 
extremity was somewhat cooler, but the pulses were full as 
compared to the right.  The diagnoses included diffuse 
shrapnel wounds in the right forearm and left buttock with 
coolness in the extremities compatible with a reflex 
sympathetic dystrophy.  It was noted that studies revealed 
lumbosacral radiculopathy in multiple levels potentially 
secondary to some of his shrapnel injuries.  It was further 
noted that multiple examiners had seen the Veteran in the 
past and had not been able to absolutely relate this to his 
injuries.  

VA joints examination in October 1998 noted the Veteran 
complained of pain and numbness to the right forearm with an 
inability to flex his thumb and diminished grip and impaired 
motor power.  Grip strength was diminished to four on a ten-
point scale.  There was constant, dull pain along with 
moderate weakness, varying degrees of stiffness, and 
intermittent right arm swelling.  The examiner noted there 
was no evidence of atrophy or ankylosis.  Elbow flexion was 
from 0 to 115 degrees.  Supination was from 0 to 70 degrees 
and pronation was from 0 to 70 degrees.  Wrist dorsiflexion 
was from 0 to 40 degrees, palmar flexion was from 0 to 45 
degrees, radial deviation was from 0 to 12 degrees, and ulnar 
deviation was from 0 to 15 degrees.  There was no swelling or 
tenderness to the right thumb and no frank sensory deficit on 
pinprick or light touch sensation.  There was difficulty on 
opposition of the thumb to the index finger.  Extension of 
the thumb was from 0 to 20 degrees and flexion was from 0 to 
60 degrees.  The diagnoses included residuals of trauma to 
the right wrist and thumb.  

VA muscle examination in October 1998 revealed multiple scars 
with skin depigmentation to the forearm, right mid axillary 
area, and left buttocks.  There was mild pain in the injured 
muscle from shrapnel wounds.  The injured muscles were 
identified as in the right thumb, right wrist, right elbow, 
right mid axillary area, and left gluteus maximus.  Physical 
examination revealed a 3-cm scar to the right thumb, a 7-cm 
scar to the right wrist, a 3.5-cm scar to the right elbow, a 
4-cm keloid scar to the right mid-axillary area, and a 6-cm 
scar to the left buttock.  There was some impairment of 
muscle strength on the right forearm compared to the left.  
Muscle radiation was absent.  The affected muscle groups were 
able to move the joints and there was no evidence of muscle 
contracture.  A scars examination revealed slight tenderness, 
especially in the muscles of the right forearm.  Areas of the 
shrapnel wound were pigmented and there was some breakdown of 
the skin surface.  Some areas were elevated consistent with 
keloid formation and other areas were depressed.  There was 
no inflammation or edema and no limitation of joint function 
due to scarring.  The diagnoses included multiple scars to 
the right thumb, right wrist, right elbow, right mid axillary 
area, and left buttock.  A May 1999 addendum noted there was 
no residual shrapnel wound in the left hemithorax.  There was 
a 4-cm  by 2-cm scar in the lower, right mid-axillary area 
and a 2.5-cm scar in the upper, right mid-axillary area with 
muscle involvement to the upper and lower portion of the 
latissimus dorsi.  It was also noted that there was 4.5-cm 
scar in the lumbosacral area with muscle involvement to the 
longissimus thoracis and a 6-cm by 1.8-cm scar in the left 
buttock involving the gluteus maximus.  

A March 2000 computerized tomography (CT) scan revealed a 
disc protrusion or herniated disc central and right lateral 
at L4-5, a central disc protrusion at L5-S1, spinal stenosis, 
and moderately advanced facet arthropathy at L5-S1 causing 
mild neural foraminal stenosis.  A June 2000 MRI scan 
revealed two radiopaque metallic foreign bodies in the soft 
tissues of the paraspinous and left gluteal region.  

A September 2000 private neurology examination revealed good 
muscle strength in the upper and lower extremities.  Ankle 
jerks were absent.  Sensory examination was abnormal due to 
decreased vibrations in the feet and some hypersensitivity to 
touch and pain in the feet, but gait was normal.  The 
physician noted no definitive diagnosis could be provided, 
but that the Veteran had a complex neurological psychiatric 
history related to low back pain, neck pain, and headaches.  

VA peripheral nerves examination in November 2001 found the 
Veteran continued to have progressive problems from spinal 
arthritis and prior shrapnel injury with evidence to support 
a diagnosis of reflex sympathetic dystrophy.  The examiner 
noted the Veteran was becoming increasingly more disabled due 
to pain and that the problems were causally and temporally 
related to his service-connected injuries.  

A November 2001 VA muscles examination revealed an obvious 
loss of muscle mass in the right hand and right forearm.  
There was absolutely no flexion available to the right thumb 
proximal joint and very little to the distal joint.  Strength 
was decreased in the right elbow, hand, and fingers.  There 
was tendon damage in the right hand and tendonitis in the 
right wrist.  Range of motion in the wrist was decreased 
secondary to muscle loss and tendon and nerve damage.  There 
was very little rotation in the wrist.  Palmer flexion was 
only to 50 degrees and dorsiflexion was only to 30 degrees.  
There was a fixed radial deviation and difficulty with any 
ulnar deviation of the wrist.  The diagnoses included loss of 
muscle strength and muscle function to the bilateral lower 
extremities and right upper extremity with increased pain to 
the upper and lower extremities secondary to muscle fatigue 
and nerve conduction.  It was noted that all of these 
disorders were linked to the Veteran's original injury from 
an exploding landmine in Vietnam.  

On VA joints examination in November 2001 the Veteran 
complained of near constant pain to all major joints.  Range 
of motion studies revealed right wrist flexion to 
approximately 50 degrees and dorsiflexion to 10 degrees.  
There was minimal rotation of the wrist secondary to the 
missing muscle group.  X-rays of the right wrist revealed no 
bony pathology.  There were tiny 2 to 3 millimeter (mm) 
metallic foreign bodies in the soft tissue in the distal 
third of the ulnar and radius.  X-rays of the lumbar spine 
revealed mild degenerative disease and facet arthropathy most 
marked at L5-S1.  There were metallic densities overlying the 
first sacral segment posterior to the left psoas region of 
the third lumbar vertebrae.  The diagnosis was severe joint 
pain with osteoarthritis which as likely as not was a result 
of an injury in service.  

In January 2002, the Veteran submitted copies of a medical 
article defining reflex sympathetic dystrophy syndrome in 
support of his claim.  The syndrome was described as a nerve 
disorder that occurred at the site of an injury and that it 
occurred especially after injuries from high-velocity impacts 
such as those from bullets or shrapnel.  

On VA examination in April 2003, the Veteran complained of 
intermittent right wrist swelling with decreasing grip 
strength over the past two to three years and associated pain 
with sympathetic dystrophy.  He stated he had worn a wrist 
splint for two years.  He reported he was unable to push or 
pull with the hand and had problems twisting and pushing.  
The examiner noted that the shrapnel injury to the right 
thumb entered the posterior surface and exited anterior with 
apparent loss of the flexor tendon of the thumb.  There were 
no apparent scars.  There was no particular hypothenar 
atrophy.  The joint was not deformed.  It was noted that the 
Veteran was right hand dominant.  He was able to flex his 
fingers almost to the transverse crease usually and could 
straighten them out.  The examiner noted it was unclear how 
much effort the Veteran made on examination and that he did 
not seem to want to separate or compress the fingers 
together.  He was able to weakly touch the thumb to all 
fingers, but he complained of some burning in the fingers.  
There was full function to the hand.  The examiner's 
impression was weakness in the right hand and some 
sympathetic dystrophy by history with some loss of flexion in 
the right thumb due to the shrapnel wound.  It was also noted 
that when the Veteran took off his shirt, he hung it up with 
his right hand, that he tied his shoes using the right hand, 
and that he clipped on his suspenders with the right hand 
when he got ready to leave.  

An examination of the right wrist revealed volar flexion of 
42 degrees and weak dorsiflexion to 12 degrees.  Radial 
deviation was to 3 to 4 degrees with some ulnar deviation to 
the right.  The wrist was stiff.  There was limited motion of 
the right wrist and some sympathetic dystrophy complaints in 
the right wrist.  The examiner questioned the Veteran's 
efforts during the examination.  The examiner stated the 
right wrist problems were probably due to the shrapnel wound.  

On examination of the elbow, the Veteran complained of 
problems in the right elbow lifting a cup of coffee.  The 
examiner noted there was a shrapnel wound just above the 
olecranon on the right that was nontender and without fluid.  
There was weakness estimated at 50 percent compared to the 
left extremity on flexion and extension.  Flexion was to 125 
degrees and extension was to 0 degrees.  Supination was to 85 
degrees and done weakly.  There was epicondylitis or soreness 
of the lateral epicondyle to the right elbow.  It was noted 
that local imaging in August 2002 revealed no right elbow 
pathology.  The examiner's impression included weak right 
elbow motion due to shrapnel and questionable nerve injury, 
but that it was unknown how hard the Veteran tried to shut 
his hand or use the right elbow.  

The examiner noted that there were many complaints related to 
the left hip, but no objective findings.  

Regarding the cervical spine, there were shell fragments in 
the area of C7 with complaints of problems turning the head 
and extending the neck.  There were no real findings in the 
cervical spine and no disease in the dorsal spine.  On 
examination of the lumbar spine, the Veteran complained of 
worsening pain and stiffness in the back.  He reported that 
he drove one hour to work and drove one hour home.  He stated 
his whole body vibrated and felt hot and cold 24 hours a day.  
The examiner noted the Veteran walked with an antalgic gait 
on the left.  The spine appeared straight and was not sore to 
the touch.  There was a 2-inch by one-inch irregular scar to 
the low back.  Range of motion revealed flexion to 35 degrees 
and extension to 5 degrees.  He was able to tip right and 
left to 2 degrees with no enthusiasm.  Reflexes were absent 
in the knees and ankles and sensation was decreased in the 
L3, L4, and L5 distribution on the left.  The diagnoses 
included a shrapnel wound in the low lumbar spine with 
sensation changes on the left, protrusion at L4 and L5, a 
midline protrusion at L5-S1, and some spinal stenosis.  It 
was the examiner impression that the Veteran had degenerative 
joint disease here and there, but that it was not thought 
that they were related to his service problems except perhaps 
in the right wrist or left hip.  

An August 2003 VA medical statement noted the Veteran had 
constant and unrelenting pain.  The examiner stated the 
disorder should be considered a permanent disability.

VA treatment records dated in January 2004 noted the Veteran 
reported his most significant pain was in his bilateral lower 
extremities which he descried as coldness, achiness, 
especially in the thighs, with numbness and tingling in the 
toes.  He estimated his pain at eight on a ten point scale 
and reported it was exacerbated by weather and activity.  It 
was noted that he had recently stopped working due to pain.  
An examination revealed a decrease in sensorium in the L4, 
L5, and S1 dermatomes with some tingling on light touch in 
the feet and radiation into the toes.  Muscle strength was 
5/5.  Proprioception was mildly impaired.  The skin was 
intact without swelling.  An examination of the right upper 
extremity revealed allodynia over the scar areas and shrapnel 
entrance with radiation down into the hands.  The diagnoses 
included neuropathic right upper extremity pain and lumbar 
radiculopathy with spinal stenosis in the L4, L5, and S1 
dermatomes.  The examiner noted that there was no clear 
indication for a diagnosis of chronic regional pain syndrome, 
but that there was clear neuropathic pain in the right upper 
extremity.  X-rays of the right wrist and hand in January 
2005 revealed tiny one-mm to three-mm metallic foreign bodies 
to the soft tissues of the wrist and proximal third of the 
index finger.  It was noted that by clinical history these 
represented shrapnel.  There was no evidence of fracture, 
subluxation, dislocation, bone erosion, or bone destruction.

A February 2005 VA examination report noted the veteran 
walked with a limp using a cane and that he wore a right 
wrist splint.  He significantly favored his right hand when 
dressing and undressing.  An examination of the right hand 
revealed no significant abnormal color or deformity.  There 
was some suggestion of swelling over the dorsum of the hand 
and tenderness to palpation at the base of the thumb.  He was 
able to touch the thumb to the tips of the fingers with some 
difficulty.  Range of motion of the thumb at the 
metacarpophangeal joint revealed extension to 0 degrees and 
flexion to 40 degrees.  At the interphangeal joint extension 
was to 0 degrees and flexion was to 40 degrees.  There was a 
well-healed 7-cm by .75-cm scar to the right wrist.  The scar 
was depressed one millimeter, hyperpigmented, and 
significantly tender to palpation.  There was minimal 
subcutaneous tissue loss, but no evidence of oozing, 
draining, ulceration, or elevation.  There was slight 
swelling to the wrist, but no evidence of abnormal color, 
deformity, abnormal temperature, or crepitus.  Range of 
motion of the wrist revealed extension to 60 degrees with 
pain at 50 degrees, flexion to 40 degrees with pain at 30 
degrees, ulnar deviation to 40 degrees with pain at 30 
degrees, and radial deviation to 10 degrees with pain at 
5 degrees.

An examination of the elbow revealed a 3-cm by .5-cm scar to 
the posterior aspect of the right elbow.  There was no 
evidence of elevation or depression, but the scar was 
hyperpigmented and slightly tender to palpation.  There was 
no evidence of oozing, draining, ulceration, subcutaneous 
tissue loss, significant abnormality of color, deformity, 
swelling, atrophy, temperature, crepitus, or pain.  The scar 
was well healed.  Range of motion revealed a 10 degree lack 
of extension and flexion to 130 degrees with pain at 120.  X-
rays revealed minimal degenerative disease.

The examiner noted the Veteran was able to stand with 
difficulty and when erect he stood in a 10 degree forward 
flexed position.  There was a 4-cm by one-cm irregular scar 
in the lumbosacral area.  The scar was hyperpigmented and 
tender to palpation.  There was no evidence of oozing, 
draining, ulceration, subcutaneous tissue loss, elevation, or 
depression.  The scar was well healed.  Range of motion 
revealed flexion to 40 degrees with pain at 30 degrees, 
extension to 10 degrees with pain from 0 degrees, left and 
right bending to 10 degrees with pain at 5 degrees, and left 
and right rotation to 25 degrees with pain at 20 degrees.  
The diagnoses included right thumb sprain, right wrist 
sprain, right elbow osteoarthritis, lumbosacral facet joint 
osteoarthritis, and herniated disc at L5-S1.  The examiner 
stated it was as likely as not that the Veteran's arthritis 
and protruding disc of the lumbosacral spine, right elbow 
osteoarthritis, and right wrist and thumb sprains were 
related to his service-connected fragment wounds.  The 
rationale for the opinion was that because abnormal 
biomechanical use of the joints and lumbosacral spine and 
muscle injuries and abnormal loading of the tissues would 
lead to the present disorders.  It was the examiner's opinion 
that based upon subjective history during flare-ups the 
Veteran was incapacitated, but that there was no objective 
evidence of incapacitation.  

A February 2005 brain and spinal cord examination revealed 
signs of causalgia/reflex sympathetic dystrophy involving the 
right hand and lumbosacral radiculopathy in the area of the 
Veteran's shrapnel wounds.  It was the examiner's opinion 
that these disorders were as likely as not a result of the 
shrapnel wounds.  An examination revealed weakness in the 
biceps and small muscles of the right hand and mild weakness 
in the foot dorsiflexors, bilaterally.  It was noted the 
Veteran's gait was wide based and antalgic.  There were 
decreased sensations to all modalities of the right hand..  

In an August 2005 rating decision, the RO granted entitlement 
to service connection for right elbow osteoarthritis, 
lumbosacral facet joint osteoarthritis and herniated disc at 
L5-S1, and right wrist sprain.  It was noted that these 
additional service connection determinations were established 
as effective July 13, 1998, and that they were included with 
the existing service-connected disability evaluations for 
injuries to Muscle Groups VI, VIII, and XX.  Service 
connection was also established for left and right lower 
extremity radiculopathy with 10 percent ratings assigned 
effective from September 23, 2002.  

VA treatment records dated in February 2006 noted the veteran 
complained of burning pain in the feet and right upper 
extremity.  An examination revealed a distal sensory loss in 
a stocking distribution in the ankles and an antalgic gait.  
Ankle jerks were diminished.  There was a very mild coolness 
to the right upper extremity, as compared to the left, with 
mild skin changes compatible with reflex sympathetic 
dystrophy.  The examiner's impression was chronic pain.  

An August 2006 VA examination report noted that the Veteran's 
injury to muscle group XXI was to the right chest and not the 
left chest as identified in the record.  The examiner stated 
the file was reviewed and that the scar was on the right 
chest.  The Veteran complained of chronic pain about the scar 
with weather changes such as rain and coldness.  The examiner 
noted that the muscle injured could have been the 
intercostal, but doubtful at the edge of the trapezius.  It 
was doubtful there was any muscle destroyed and there was no 
present obvious defect to the intercostal muscles.  There was 
no bone or nerve injury, no numbness about the lesion on 
testing, and no vascular injury upon repair.  He reported the 
wound was only dressed and that it healed quickly.  He 
complained of slight pain on weather change and with motion 
of the arm, but it caused no interference with his daily 
activities.  

An examination revealed the Veteran walked with a cane and 
wore a support on his right wrist.  The scar on the right 
chest was about halfway down the mid-axillary line and was 
11/4-inch long and about one-inch wide.  It was nontender, 
nonkeloid, and was well healed.  There was no tissue loss or 
muscle loss in Muscle Group XII.  The scar was thin and was 
not sore, sensitive, or unstable.  There was no attachment 
and no tendon, joint, bone, or nerve damage.  There was no 
evidence of muscle strength change on inspiration and 
expiration.  There was no muscle function or shoulder motion 
loss, no joint involvement, and no muscle paralysis.  The 
diagnosis was superficial scar of the right lateral chest.  

Residuals of Multiple Fragment Wounds, Muscle Group XX

532
0
Group XX.
Rating

Function: Postural support of body; extension and 
lateral movements of spine. 
Spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).

Cervical and thoracic region:

    Severe
40

    Moderately Severe
20

    Moderate
10

    Slight
0

Lumbar region:

    Severe
60

    Moderately Severe
40

    Moderate
20

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5320 (2008).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003). 

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002). 

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows: 
5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.
 
60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.
 
40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.
 
20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.
 
10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239
 
Spondylolisthesis or segmental 
instability  

5240
Ankylosing spondylitis

5241
 
Spinal fusion 

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


	(CONTINUED ON NEXT PAGE)




General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008). 

                  
38 C.F.R. § 4.71, Plate V (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2008).

The September 23, 2002, regulation revisions also 
specifically provided for alternative separate, combined 
ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  Previously 
the rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a (2008).  

In this case, the Board notes that the Veteran is presently 
in receipt of a 40 percent for residuals of multiple fragment 
wounds, midline, upper lumbar spine, Muscle Group XX, with 
retained foreign body, associated reflex sympathetic 
dystrophy, lumbosacral facet joint osteoarthritis, and 
herniated disc at L5-S1.  A 40 percent rating is assigned for 
a moderately severe muscle injury to the lumbar spine area of 
Muscle Group XX.  It is also significant to note that VA 
regulations under 38 C.F.R. § 4.55(a) prohibit the 
combination of separate ratings for muscle injury and 
peripheral nerve paralysis unless the injuries affect 
entirely different functions.  Although a December 2008 
supplemental statement of the case found separate ratings for 
the Veteran's injury to Muscle Group XX and his 
osteoarthritis of the lumbar spine were precluded due to the 
prohibition against pyramiding ratings, the Board finds the 
reflex sympathetic dystrophy, lumbosacral facet joint 
osteoarthritis, and herniated disc at L5-S1 disability for 
which service connection has been established affect entirely 
different functions than Muscle Group XX.  The stated 
functions of these muscles are identified as for postural 
support of the body and extension and lateral movements of 
spine.  The evidence in this case, however, shows the 
Veteran's associated reflex sympathetic dystrophy, 
lumbosacral facet joint osteoarthritis, and herniated disc at 
L5-S1 are manifested by radiculopathy into the lower 
extremities.  

Although the Veteran's service treatment records are 
incomplete, the Board also finds that the evidence of record 
does not demonstrate that he sustained more than a moderately 
severe injury to Muscle Group XX.  The evidence does not 
reflect that the Veteran sustained shell fragment wounds to 
the lumbar spine resulting in severe disability.  There was 
no through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Presently, none of 
the scars result in extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in the track of a missile.  Moderate or 
extensive loss of deep fascia or of muscle substance has not 
been noted, nor have the muscles in the area of the injury 
been described as soft or flabby.  There are no residuals 
indicative of intermuscular trauma and explosive effect of 
the missile.  The scars do not adhere to one of the long 
bones, and atrophy is not measurable.  A higher rating under 
Diagnostic Code  5320 is not merited.

The Board further finds that a separate rating is warranted 
for the Veteran's service-connected associated reflex 
sympathetic dystrophy, lumbosacral facet joint 
osteoarthritis, and herniated disc at L5-S1.  This disability 
is shown to have been manifested by radiculopathy into the 
lower extremities since the date of his claim in July 1998.  
In fact, an October 1998 VA examiner noted that studies 
revealed lumbosacral radiculopathy potentially secondary to 
some of the Veteran's shrapnel injuries.  It was also noted 
that the Veteran complained of chronic low back pain, lower 
extremity pain, coolness in the extremity, and dysesthesias.  
Subsequent reports revealed absent ankle and knee jerks.  VA 
examiners in February 2005 found that it was as likely as not 
that reflex sympathetic dystrophy and lumbosacral 
radiculopathy, arthritis, and protruding disc of the 
lumbosacral spine were related to the service-connected 
fragment wounds.  The Board finds the evidence shows the 
Veteran has pronounced intervertebral disc syndrome and that 
his neurological symptoms have been manifest from the date of 
his claim with little intermittent relief.  Therefore, a 
separate, maximum 60 percent rating schedular rating under 
the criteria of diagnostic code 5243 is warranted.

Because the award of a 60 percent rating under diagnostic 
code 5293, is in part based on bilateral absent ankle jerks 
as well as sciatic radiculopathy radiating into both lower 
extremities, the Board finds that the separate 10 percent 
ratings assigned in an August 2005 rating decision for 
radiculopathy to the right and left lower extremities in 
their entirety are better included in the rating for the 
intervertebral disc syndrome, which is best described as 
intervertebral disc syndrome to include bilateral lower 
extremity radiculopathy.  The Board finds that the separate 
10 percent ratings assigned in an August 2005 rating decision 
for radiculopathy to the right and left lower extremities 
must be revised to noncompensable ratings to avoid the 
pyramiding of evaluations under 38 C.F.R. § 4.14, because, as 
previously stated, they are now included in the 60 percent 
rating under Diagnostic Code 5243.  The Board further finds 
that no higher, alternative, or additional separate ratings 
are warranted.  There is no evidence of any unusual or 
exceptional circumstances as to warrant an extraschedular 
rating.



	(CONTINUED ON NEXT PAGE)



Residuals of Multiple Fragment Wounds, Muscle Group VI

530
6
Group VI.

Function: Extension of elbow (long head of triceps is 
stabilizer of shoulder joint). 
Extensor muscles of the elbow: 
1.	Triceps; 
2.	anconeus. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5306 (2008).

520
6
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Codes 5206 (2008)

520
7
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Codes 5207 (2008)

    
38 C.F.R. § 4.71 (Plate I) (2008).

The Musculospiral Nerve (Radial Nerve)
851
4
Paralysis of:
Majo
r
Mino
r

Complete; drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb 
adducted falling within the line of the outer 
border of the index finger; can not extend 
hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral 
movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the 
loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of 
the tricepsoccurs only as the greatest rarity 
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
20
20
861
4
Neuritis
871
4
Neuralgia
 
Note: Lesions involving only "dissociation of extensor 
communis digitorum" and "paralysis below the extensor 
communis digitorum," will not exceed the moderate rating 
under code 8514.
38 C.F.R. § 4.124a, Diagnostic Code 8514 (2008).

A review of the record in this case reveals that the Veteran 
is presently in receipt of a 30 percent rating for residuals 
of multiple fragment wounds, posterior right (major) arm, 
above elbow, Muscle Group VI, with associated reflex 
sympathetic dystrophy and right elbow osteoarthritis.  A 30 
percent rating is assigned for a moderately severe muscle 
injury to the dominant (major) arm.  The function of Muscle 
Group VI is the extension of elbow.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5306.  

The evidence of record shows that the Veteran sustained a 
fragment wound to Muscle Group VI, but that in April 1971 the 
one-inch scar to the posterior aspect of the distal right arm 
just above the elbow was well healed, nontender, flexible, 
and not inflamed.  The evidence does not reflect that the 
Veteran sustained shell fragment wounds to the distal right 
arm resulting in severe disability.  There was no through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  Presently, none of the scars result in 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of a missile.  Moderate or extensive loss of deep 
fascia or of muscle substance has not been noted, nor have 
the muscles in the area of the injury been described as soft 
or flabby.  There are no residuals indicative of 
intermuscular trauma and explosive effect of the missile.  
The scars do not adhere to one of the long bones, and atrophy 
is not measurable.  A higher rating under Diagnostic Code  
5306 is not merited.

VA medical opinions in this case also show the Veteran has 
reflex sympathetic dystrophy to the right upper extremity as 
a result of his fragment wounds to the right upper extremity.  
An October 1998 examination report noted complaints of pain 
and numbness to the right forearm and diminished grip and 
motor power.  Subsequent reports associated the Veteran's 
right upper extremity pain and weakness to reflex sympathetic 
dystrophy.  An April 2003 examiner noted right arm weakness 
estimated at 50 percent.  A VA examination in February 2005 
also revealed minimal degenerative disease in the right elbow 
and pain on flexion at 120 degrees.  

Based upon the evidence of record, the Board finds that a 
separate disability rating is warranted under diagnostic code 
8514 for the Veteran's service-connected residuals of 
multiple fragment wounds, posterior right (major) arm, with 
associated reflex sympathetic dystrophy and right elbow 
osteoarthritis.  The evidence shows that this disability 
affects entirely different functions than Muscle Group VI 
which affects the extension of the elbow.  A complete 
paralysis of the radial nerve, however, would involve 
symptoms such as the drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger, an 
inability to extend hand at wrist, extend proximal phalanges 
of fingers, extend thumb or make lateral movement of wrist, 
weakened supination of hand and extension and flexion of 
elbow, and the loss of synergic motion of extensors impairs 
the hand grip seriously.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8514.  

The evidence demonstrates the Veteran's right upper extremity 
nerve disability is no more than a moderate incomplete 
paralysis.  A moderate rating under diagnostic code 8514 also 
includes consideration for moderate weakness in flexion of 
the elbow.  Therefore, an additional separate rating for 
right elbow arthritis with limitation of flexion or extension 
would violate the prohibition against pyramiding ratings.  
The overall evidence also demonstrates that the Veteran's 
residual scar above the elbow is well healed and nontender.  
A separate scar rating is not warranted.  The Board finds 
that a separate 30 percent rating, but no higher, under 
diagnostic code 8514 from the date of the claim is warranted 
for the residuals of multiple fragment wounds, posterior 
right (major) arm, with associated reflex sympathetic 
dystrophy and right elbow osteoarthritis.  There is no 
evidence of any unusual or exceptional circumstances as to 
warrant an extraschedular rating.  

Residuals of Multiple Fragment Wounds, Muscle Group VIII

530
8
Group VIII.

Function: Extension of wrist, fingers, and thumb; 
abduction of thumb. 
Muscles arising mainly from external condyle of 
humerus:  Extensors of carpus, fingers, and thumb; 
supinator. 

Rating:
Dominant
Non-dominant

Severe
30
20

Moderately Severe
20
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5308 (2008).

In this case, the evidence shows the Veteran sustained 
fragment injuries to the right wrist in April 1968 and that 
an April 1971 VA examination revealed a three-inch 
curvilinear scar extending from the dorsal surface to the 
anterolateral aspect of the distal third of the right wrist.  
The scar in April 1971 was well healed and nontender.  There 
was slight hypertrophy, but the scar was flexible.  It was 
noted there was no evidence of muscle impairment.  X-rays in 
January 2005 revealed tiny 1-mm to 3-mm metallic foreign 
bodies in the soft tissues of the wrist.  A February 2005 VA 
examination revealed a well-healed 7 cm by .75 cm scar to the 
right wrist that was depressed, hyperpigmented, and 
significantly tender to palpation.  There was minimal 
subcutaneous tissue loss and slight swelling to the wrist.  

Based upon the evidence of record, the Board finds the 
Veteran is appropriately rated at 10 percent for a moderate 
muscle injury to Muscle Group VIII.  There is no evidence of 
a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or 
with sloughing of soft parts, or intermuscular cicatrization.  
There are no records indicating consistent complaints of 
cardinal symptoms of muscle wounds and no scars indicative of 
the track of a missile through important muscle groups.  
Palpations do not show indication of a moderate loss of deep 
fascia or moderate loss of muscle substance or moderate loss 
of normal firm resistance of the muscles.  Therefore, the 
Board finds that entitlement to a rating in excess of 
10 percent under diagnostic code 5308 is not warranted.  

Although the February 2005 VA examiner provided range of 
motion findings demonstrating limited wrist motion due to 
pain and a diagnosis of right wrist sprain, there is no 
evidence of arthritis in the wrist joint nor any indication 
that the limitation is due to a disability that may be 
distinguished from the service-connected reflex sympathetic 
dystrophy.  The Board finds, however, that the February 2005 
VA examination revealed a significantly tender scar to the 
right wrist and that a separate 10 percent rating under 
diagnostic code 7804 is warranted.  There is no evidence of 
any unusual or exceptional circumstances as to warrant an 
extraschedular rating.  

Residuals of Fragment Wounds, Muscle Group IX

530
9
Group IX.

Function: The forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements. 
Intrinsic muscles of hand:  Thenar eminence;  short 
flexor, opponens, abductor and adductor of thumb;  
hypothenar eminence;  short flexor, opponens and 
abductor of little finger;  4 lumbricales;  4 dorsal 
and 3 palmar interossei. 

Note: The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, 
etc.

Rate on limitation of motion, minimum 10 percent.
38 C.F.R. § 4.73, Diagnostic Code 5309 (2008).

During this appeal, the regulations for the evaluation of 
finger disabilities were revised effective August 26, 2002.  
See 67 Fed. Reg. 48,784 (July 26, 2002).  
The criteria in effective prior to August 26, 2002, provided 
ratings for individual fingers only with evidence of 
ankylosis.  A 10 percent rating was assigned for favorable 
ankylosis of the thumb and a 20 percent rating for 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5224, Note (a) (effective prior to August 26, 2002).  



Evaluation of Ankylosis or Limitation of Motion of Single
 or Multiple Digits of the Hand

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. 
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto. (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis. (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis. 
(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx. (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position. (iii) If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis. (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis. 
(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations. 
38 C.F.R. § 4.71a, Diagnostic Code 5224, Note (a) (effective 
August 26, 2002).  

 
III. Ankylosis of Individual Digits 
Majo
r
Mino
r
522
4
Thumb, ankylosis of:


 
Unfavorable
20
20
 
Favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand.


38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1) 
(effective August 26, 2002).  

 
 
Rating
 
IV. Limitation of Motion of Individual Digits 
Majo
r
Mino
r
522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1) 
(effective August 26, 2002).  

In this case, the evidence shows the Veteran sustained a 
fragment wound to the right thumb with a comminuted fracture 
to the proximal phalanx.  VA examination in April 1971 
revealed a 11/4-inch a scar over the volar surface of the right 
thumb extending from the base of the metacarpal-phalangeal 
joint distally to midway between the joint and the middle 
portion of the middle phalanx.  The scar had keloid and 
hypertrophy throughout its entire thickness, was moderately 
flexible, and affected the flexor pollicus longus or muscle 
group VII.  The distal phalangeal joint was held in full 
extension with complete abolishment of the flexion motion.  
The metacarpal-phalangeal joint was slightly diminished.  The 
Veteran was able to approximate the thumb to the tip of all 
the other fingers of the right hand and with the tip of each 
finger could approximate the transverse fold of the palm.  

VA examination in April 2003 noted evidence of a right thumb 
shrapnel injury with entry at the posterior surface and exit 
to the anterior surface.  There was apparent loss of the 
flexor tendon of the thumb, but no apparent scars or 
hypothenar atrophy.  The Veteran was able to flex his fingers 
almost to the transverse crease and could straighten them.  
There was full function of the hand.  X-rays in January 2005 
revealed tiny metallic foreign bodies to the proximal third 
of the index finger, but no evidence of fracture, 
subluxation, dislocation, bone erosion, or bone destruction.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residuals of a fragment wound to 
the right thumb, Muscle Group IX, are manifested by no more 
than limitation of thumb motion with a gap of one to two 
inches between the thumb pad and the fingers.  There is no 
evidence of thumb ankylosis and no probative evidence of 
limited motion with a gap of more than two inches between the 
thumb pad and the fingers, including as a result of pain and 
dysfunction.  Therefore, entitlement to a rating in excess of 
10 percent for residuals of a fragment wound to the right 
thumb, Muscle Group IX, is denied.  There is no evidence of 
any unusual or exceptional circumstances as to warrant an 
extraschedular rating.  The preponderance of the evidence is 
against the claim for an increased rating.

Residuals of Multiple Fragment Wounds, Muscle Group XVII

531
7
Group XVII.
Rating

Function: Extension of hip (1); abduction of thigh; 
elevation of opposite side of pelvis (2, 3); tension 
of fascia lata and iliotibial (Maissiat's) band, 
acting with XIV (6) in postural support of body 
steadying pelvis upon head of femur and condyles of 
femur on tibia (1). 
Pelvic girdle group 2:  Gluteus maximus;  gluteus 
medius;  gluteus minimus. 

 Severe
*50

 Moderately Severe
40

 Moderate
20

 Slight
0
*If bilateral, see §3.350(a)(3) of this chapter to determine 
whether the veteran may be entitled to special monthly 
compensation.
38 C.F.R. § 4.73, Diagnostic Code 5317 (2008).

VA regulations for the evaluation of skin disabilities were 
again revised, effective October 23, 2008.  See 73 Fed. Reg. 
54708-54712 (Sept. 23, 2008).  The additions and revisions 
include provisions that a Veteran who VA rated under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before 
October 23, 2008, can request review irrespective of whether 
the disability has increased since the last review.  VA will 
review that Veteran's disability rating to determine 
entitlement to a higher rating as a claim for an increased 
rating for purposes of determining the effective date of any 
award; however, in no case will the award be effective before 
October 23, 2008.  Id.  

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. (See Sec. 4.68 of this part on the 
amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
October 23, 2008).

780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or 
painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar
 
 
Note (2): If one or more scars are both 
unstable and painful, add 10 percent to the 
evaluation that is based on the total number 
of unstable or painful scars.


Note (3): Scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under this diagnostic 
code, when applicable.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

A review of the record reveals the Veteran sustained a 
fragment wound to the left buttock in April 1968.  An April 
1971 VA examiner noted there was a healed, nontender 2-inch 
scar over the upper quadrant of the left gluteal region.  
There was no evidence of impairment to the underlying 
structure.  The scar was not tender on examinations in 
October 1974 and March 1993.  VA examination in October 1998 
revealed slight tenderness to the Veteran's residuals scars.  
A June 2000 MRI study revealed metallic foreign bodies in the 
left gluteal region.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residuals of multiple fragment 
wounds, left gluteal region, Muscle Group XVII, are 
manifested by no more than a moderate muscle injury.  There 
is no evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  There are no records indicating consistent 
complaints of cardinal symptoms of muscle wounds and no scars 
indicative of the track of a missile through important muscle 
groups.  Palpations do not show indication of a moderate loss 
of deep fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of the muscles.  

Although the RO previously rated this disability under 
diagnostic codes 5317-7804 for a painful scar, the Board 
finds the disability is more appropriate rated solely under 
diagnostic code 5317 based upon the evidence demonstrating 
retained metallic fragments.  The overall evidence of record 
is not indicative of a painful superficial scar to the left 
buttock.  Therefore, the Board finds that an increased 
20 percent rating, but no higher, under diagnostic code 5317 
is warranted.  There is no evidence of any unusual or 
exceptional circumstances as to warrant an extraschedular 
rating.  

Residuals of Multiple Fragment Wounds, Muscle Group XXI

532
1
Group XXI.
Rating

Function: Respiration. 
Muscles of respiration: Thoracic muscle group.

 Severe or Moderately Severe
20

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5321 (2008).

In this case, the records show the Veteran sustained a 
fragment wound to the chest in April 1968 and that VA 
examination in April 1971 revealed the residual 11/4-inch scar 
was well healed.  There was no evidence of intercostal muscle 
atrophy.  An October 1974 examination revealed the scar was 
flat, not attached, and caused no discomfort.  A March 1993 
scars examination revealed the scar was not tender or painful 
and caused no functional limitation.  

On VA examination in August 2006, the Veteran complained of 
chronic pain about the scar to his chest with changes in the 
weather.  The examiner noted it was doubtful there was any 
muscle destroyed and that there was no present obvious defect 
to the intercostal muscles.  There was no evidence of bone or 
nerve injury, numbness, or vascular injury.  The Veteran 
reported that at the time of his injury in April 1968 the 
chest wound was only dressed and that it healed quickly.  The 
examiner noted the scar was nontender, nonkeloid, and was 
well healed.  There was no tissue loss or muscle loss in 
Muscle Group XII.  The scar was thin and was not sore, 
sensitive, or unstable.  There was no attachment and no 
tendon, joint, bone, or nerve damage.  There was no evidence 
of muscle strength change on inspiration and expiration.  

Based upon the evidence of record, the Board finds the 
Veteran's residuals of multiple fragment wounds, lateral 
hemithorax area, Muscle Group XXI, are manifested by no more 
than a slight muscle injury.  There is no indication the 
injury involved debridement, infection, or cardinal signs or 
symptoms of muscle disability.  There is no evidence of 
fascial defect, atrophy, or impaired tonus and no impairment 
of function or metallic fragments retained in muscle tissue.  
Therefore, entitlement to a compensable rating for the 
residuals of multiple fragment wounds, lateral hemithorax 
area, Muscle Group XXI, is not warranted.  There is no 
evidence of any unusual or exceptional circumstances as to 
warrant an extraschedular rating.  The preponderance of the 
evidence is against the claim for an increased rating.




ORDER

Entitlement to a rating in excess of 50 percent for PTSD, 
prior to July 8, 2003, and in excess of 70 percent disabling 
for the period beginning July 8, 2003, is denied.

Entitlement to a rating in excess of 40 percent for residuals 
of multiple fragment wounds, midline, upper lumbar spine, 
Muscle Group XX, with retained foreign body, is denied.

A separate 60 percent for residuals of multiple fragment 
wounds, midline, upper lumbar spine, with associated reflex 
sympathetic dystrophy, lumbosacral facet joint 
osteoarthritis, and herniated disc at L5-S1, with 
radiculopathy to the lower extremities, is allowed effective 
from the date of claim, subject to the regulations governing 
the payment of monetary awards.

A 0 percent rating for left lower extremity radiculopathy 
should be revised effective from the date of the award; a 
higher rating is denied.

A 0 percent rating for right lower extremity radiculopathy 
should be revised effective from the date of the award; a 
higher rating is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of multiple fragment wounds, posterior right (major) arm, 
above elbow, Muscle Group VI, is denied.

A 30 percent for residuals of multiple fragment wounds, 
posterior right (major) arm, with associated reflex 
sympathetic dystrophy and right elbow osteoarthritis, is 
allowed effective from the date of claim, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for residuals 
of multiple fragment wounds, dorsal right wrist, Muscle Group 
VIII, with right wrist sprain, is denied.

A separate 10 percent for a painful superficial scar to the 
right wrist is allowed, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for residuals 
of fragment wound to the right thumb, Muscle Group IX, is 
denied.

A 20 percent for residuals of multiple fragment wounds, left 
gluteal region, Muscle Group XVII, is allowed, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a compensable rating for residuals of multiple 
fragment wounds, lateral hemithorax area, Muscle Group XXI, 
is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


